                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                              No. 5:10-CV-25-FL

                                               )
                                               )                ORDER GRANTING
                                               )          MOTION OF WORLD
SAS INSTITUTE INC.,                            )       PROGRAMMING LIMITED
                             Plaintiff,        )       TO KEEP UNDER SEAL SAS
                                               )   INSTITUTE INC.’S MEMORANDUM
                    v.                         )      IN OPPOSITION TO MOTION
                                               )       TO STAY PENDING APPEAL
WORLD PROGRAMMING LIMITED,                     )        AND DECLARATION OF
                   Defendant.                  )        PRESSLY M. MILLEN IN
                                               )     OPPOSITION TO MOTION TO
                                               )     STAY PENDING APPEAL AND
                                               )            ATTACHMENTS
                                               )

       THIS MATTER is before the Court on Defendant World Programming Limited’s

(“WPL”) motion to keep under seal SAS Institute Inc.’s Memorandum in Opposition to Motion

To Stay Pending Appeal, Dkt. 896; and Declaration of Pressly M. Millen in Opposition to

Motion To Stay Pending Appeal and Attachments, Dkt. 897; Dkt. 897-1; Dkt. 897-2 (collec-

tively, “Opposition Memorandum”), filed by SAS Institute Inc.1

       Because the Opposition Memorandum contains highly confidential, proprietary, and

commercially sensitive information of WPL, WPL asks that the Court allow keep the Opposition

Memorandum under seal. For the reasons that follow, the Court GRANTS WPL’s motion to seal

the Opposition Memorandum.

       To determine whether to grant a request to seal a document, the court must consider

whether “the public’s right of access is outweighed by competing interests.” See Ashcraft v.



1
  WPL submits this motion in accordance with Section V(G) of the Court’s CM/ECF Policies
and Procedures Manual and in response to SAS Institute Inc.’s Notices to World Programming
Limited of Provisional Filing Under Seal, Dkt. 855; Dkt. 865.
Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000) (quoting In re Knight Pub. Co., 743 F.2d 231,

235 (4th Cir. 1984)). Although the common law presumes a right to inspect and copy judicial

records and documents, denial of access is within the sound discretion of the court. Id. To deter-

mine whether a party’s interest in sealing records outweighs the public’s right to access, a court

must engage in a three-part analysis: (1) provide public notice of the request to seal and allow in-

terested parties a reasonable opportunity to object; (2) consider less drastic alternatives to sealing

the document; and (3) articulate the specific reasons and factual findings supporting its decision

to seal. See id.; Morris v. Cumberland Cty. Hosp. Sys., Inc., No. 5:12-CV-629, 2013 WL

6116861, at *1 (E.D.N.C. Nov. 13, 2013).

       The applicable standards justify sealing the Opposition Memorandum. The public has re-

ceived adequate notice of the request to seal because this Motion has been docketed in the public

record, and no objection has been raised in the interim. See In re Knight Pub. Co., 743 F.2d at

235. Additionally, there is no less drastic alternative to sealing the Opposition Memorandum

because the confidential information appears throughout the entire Opposition Memorandum.

Filing the Opposition Memorandum in the public record would disclose confidential and

commercially sensitive information not generally known to the public. Simply put, WPL’s

interest in preserving the confidentiality of its assets outweighs any public interest in its

disclosure. Finally, the Court meets the third prong of the Ashcraft analysis by virtue of the

findings delineated in this Order.

       For these reasons, WPL’s motion to file under seal is hereby GRANTED. The Clerk is

DIRECTED to file the foregoing documents UNDER SEAL. The Clerk is further DIRECTED

to send a copy of this Memorandum Order to all counsel of record.

       It is so ORDERED.



                                                  2
      May 24, 2019
Date: _________________       __________________________
                              United States District Judge




                          3
